IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,

CR 19-29-BLG-SPW
Plaintiff,

ORDER
VS.

MARK STEVEN ELK SHOULDER,

 

Defendant.

 

Before the Court is Defendant Mark Steven Elk Shoulder’s motion to dismiss
the indictment. (Doc. 15.) Elk Shoulder raises four arguments, all of which have
been rejected by the Ninth Circuit: (1) Elk Shoulder does not have a duty to register
under SORNA because the requirement to do so exceeds the limited authority under
the Major Crimes Act (rejected in United States v. Elk Shoulder, 738 F.3d 948 (9th
Cir. 2013)); (2) SORNA violates the Ex Post Facto Clause (rejected in Elk Shoulder,
738 F.3d 948); (3) SORNA violates the Nondelegation Doctrine (rejected in United
States v. Richardson, 754 F.3d 1143 (9th Cir. 2014)); and (4) SORNA

unconstitutionally regulates inactivity in violation of National Federation of
Independent Business v. Sebelius, 567 U.S. 519 (2012) (rejected in United States v.
Cabrera-Gutierrez, 756 F.3d 1125 (9th Cir. 2014)).

Elk Shoulder acknowledges the Ninth Circuit has rejected all of his
arguments, but argues those cases were wrongly decided. Even if the Court agreed
with Elk Shoulder, it is bound by circuit authority and has no choice but to follow it.
Hart v. Massanari, 266 F.3d 1155, 1175 (9th Cir. 2001). For these same reasons,
the Court denied a nearly identical motion to dismiss from one of Elk Shoulder’s
earlier failure-to-register cases, United States v. Elk Shoulder, No. 1:17-CR-40-
BLG-SPW (D. Mont. July 31, 2017). Elk Shoulder’s motion to dismiss (Doc. 15) is

therefore DENIED.

and
DATED this 222" day of October, 2019.

a PL

~ SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

 
